Exhibit 10.35

 

Execution Copy

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (“First Amendment”) dated as of
October 20, 2016, by and between MVC CAPITAL, INC., a corporation formed under
the laws of the State of Delaware (the “Borrower”), MVC FINANCIAL
SERVICES, INC., a corporation formed under the laws of the State of Delaware,
MVC CAYMAN, an exempted company incorporated under the laws of the Cayman
Islands, MVC GP II, LLC, a limited liability company formed under the laws of
the State of Delaware, and MVC PARTNERS LLC, a limited liability company formed
under the laws of the State of Delaware, (collectively and individually, the
“Guarantors”), the financial institutions or entities from time to time parties
to this Agreement (collectively and individually, the “Lenders”), and SANTANDER
BANK, N.A., as agent, (“Agent”) and WINTRUST BANK, as syndication agent.

 

BACKGROUND

 

WHEREAS, Borrower, Lenders and Agent are parties to a Credit and Security
Agreement dated as of December 9, 2015, as amended (as same may be further
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Credit Agreement unless otherwise specified.

 

WHEREAS, Borrower has requested that the Agent and the Lenders amend the Credit
Agreement to allow the Borrower to request letters of credit, amend the
definition of Permitted Investments to increase certain limits contained therein
and such other amendments as described in this First Amendment.

 

WHEREAS, Agent and Lenders are willing to (a) allow the Borrower to request
letters of credit, (b) amend the definition of Permitted Investments to increase
certain limits contained therein and (c) amend certain terms and conditions of
the Credit Agreement as set forth herein, pursuant to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreement. As of
the date hereof, the Credit Agreement is amended as follows:

 

1.1                               Definitions. Section 1.1 of the Credit
Agreement is amended by the addition, deletion or the amendment and restatement
of the following definitions, as applicable, to read in their entirety as
follows:

 

(i)                                     “Borrowing Availability” means as of any
date of determination the lesser of (a) the Revolving Loan Commitment Amount and
(b) the Borrowing Base, in each case, less the sum of the aggregate Revolving
Loans and Letters of Credit then outstanding.

 

--------------------------------------------------------------------------------


 

(ii)                                  “Borrowing Base” means, at any time of
calculation, an amount equal to:

 

(a)                                 Sixty-five percent (65%) multiplied by the
lower of (i) the outstanding principal balance or (ii) the Fair Market Value, of
all Eligible Senior Debt Investments; plus

 

(b)                                 Fifty percent (50%) (which shall reduce to
forty (40%) percent after the first anniversary of the Closing Date) multiplied
by the lower of (i) the outstanding principal balance or (ii) the Fair Market
Value, of all Eligible Subordinate Debt Investments; minus

 

(c)                                  the face amount of all issued and
outstanding Letters of Credit; minus

 

(d)                                 Reserves; minus

 

(e)                                  the Availability Block.

 

(iii)                               “Defaulting Lender” means any Lender, as
determined by Agent in its Permitted Discretion, that has (a) become a
Non-Funding Lender, (b) notified the Borrower, the Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed to fund, and
not cured, loans, participations, advances, or reimbursement obligations under
one or more other syndicated credit facilities, unless subject to a good faith
dispute, (d) failed, within two (2) Business Days after written request by the
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund Revolving Loans and participations in then
outstanding Letters of Credit, (e) otherwise failed to pay over to the Agent or
any other Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless the subject of a good faith
dispute, (f) become or is insolvent or any Person that directly or indirectly
controls such Lender has become or is insolvent, (g) has become the subject of a
bankruptcy or insolvency proceeding or any Person that directly or indirectly
controls such Lender has become the subject of a bankruptcy or insolvency
proceeding, (h) has had a receiver, conservator, trustee, custodian or similar
official appointed for it or any substantial part of its assets or any Person
that directly or indirectly controls such Lender has had a receiver,
conservator, trustee, custodian or similar official appointed for it or any
substantial part of its assets, (i) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, or (j) has, or any Person that directly or
indirectly controls such Lender has, taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any proceeding or
appointment described in the foregoing paragraphs (e), (f), (g), (h) or (i).

 

(iv)                              “L/C Issuer” means as defined in
Section 2.4(a).

 

2

--------------------------------------------------------------------------------


 

(v)                                 “Letter of Credit Obligations” means all
outstanding obligations incurred by Agent and Lenders at the request of
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance of Letters of Credit by Agent, or the purchase
of participations with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
at such time or at any time thereafter by Agent or Lenders thereupon or pursuant
thereto.

 

(vi)                              “Letters of Credit” means commercial or
standby letters of credit issued for the account of Borrower by Agent, for which
the Lenders have incurred Letter of Credit Obligations.

 

(vii)                           “Obligations” means any and all Revolving Loans,
Bank Product Obligations, Letter of Credit Obligations and all other
obligations, liabilities and indebtedness of every kind, nature and description
owing by Credit Parties to Agent and Lenders (or in the case of Letter of Credit
Obligations and Bank Product Agreements, Affiliates of Agent and Lenders),
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under any of the Loan Documents, Letters of Credit or the Bank Product
Agreements, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured.

 

(viii)                        “Permitted Indebtedness” ...

 

(k)                                       unsecured Indebtedness and unsecured
Guaranty Obligations for Indebtedness of the Portfolio Companies not otherwise
permitted by the other clauses of this definition in an aggregate principal
amount not to exceed Five Million Dollars ($5,000,000).”

 

(ix)                              “Permitted Investments” ...

 

(b)                                       Investments consisting of (i) the Debt
Investments listed on Schedule 7.26(b), (ii) the Equity Investments listed on
Schedules 7.26(a) and (c), and (iii) “follow-on” Investments consisting of Debt
Investments or Equity Interests in Portfolio Companies currently owned by Credit
Parties in an aggregate amount not to exceed Seven Million Five Hundred Thousand
Dollars ($7,500,000);

 

(x)                                 “Revolving Loan Commitment” means as to any
Revolving Lender, the obligation of such Lender, if any, to make Revolving Loans
and to incur Letter of Credit Obligations in an aggregate principal and/or face
amount not to exceed the amount set

 

3

--------------------------------------------------------------------------------


 

forth under the heading “Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment Agreement pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

 

1.2                               Section 2.1(a). Section 2.1(a) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(a)                                 Subject to, and upon the terms and
conditions contained herein, each Lender agrees to make revolving credit loans
to Borrower from time to time during the term of this Agreement in an amount not
to exceed such Lender’s Pro Rata Share of such advances. The Pro Rata Share of
the Revolving Loan of any Lender shall not at any time exceed its separate
Revolving Loan Commitment. The obligations of each Lender hereunder shall be
several and not joint. Until the Termination Date, after giving effect to such
Revolving Loans, the aggregate principal amount of the Revolving Loans
outstanding plus Letter of Credit Obligations shall not exceed the lesser of the
Borrowing Base at such time or the Maximum Credit. Subject to the terms and
conditions hereof, Borrower may from time to time borrow, prepay and reborrow
Revolving Loans; provided that if the aggregate amount of Revolving Loans plus
Letter of Credit Obligations at any time shall exceed the Borrowing Base at such
time, as a result of an Eligible Debt Investment no longer being eligible for
reasons that were unanticipated by the Borrower, the Borrower shall have fifteen
(15) days to repay the Revolving Loans or cash collateralize the Letter of
Credit Obligations in the manner set forth in Section 2.4 to the extent required
to eliminate such excess or present to the Agent and Lenders a plan to repay
Revolving Loans or reduce the Letter of Credit Obligations to the extent
required to eliminate such excess, that is acceptable to the Required Lenders.

 

1.3                               Section 2.4. Section 2 of the Credit Agreement
is hereby amended by the addition of a new Section 2.4 to read in its entirety
as follows:

 

2.4                               Letters of Credit.

 

(a)                                 Letters of Credit. Subject to the terms and
conditions of this Agreement, the Lenders agree to incur, from time to time,
upon the request of Borrower and for Borrower’s account, Letter of Credit
Obligations by Agent causing Letters of Credit to be issued by a bank or other
legally authorized Person selected by or acceptable to Agent in its sole
discretion (each, an “L/C Issuer”) for such Borrower’s account, which may be
guaranteed by Agent; provided, that if the L/C Issuer is a Lender, then such
Letters of Credit shall not be guaranteed by Agent but rather each Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in
Section 2.4(b)(ii) below. The initial L/C Issuer shall be Santander Bank, N.A.
and all Letters of Credit issued by Santander Bank, N.A. shall be issued in its
capacity as a Lender, not as Agent. The aggregate amount of all Letter of Credit
Obligations relating to the issuance of Letters of Credit shall not at any time
exceed Five Million Dollars ($5,000,000); provided, however, in no event shall
Agent cause a Letter of Credit to be issued to the extent that (i) Agent is in
receipt of written notice that the conditions precedent set forth in Section 6
of this Agreement cannot be

 

4

--------------------------------------------------------------------------------


 

satisfied or (ii) the face amount of such Letter of Credit would then cause the
sum of (x) the outstanding Revolving Loans plus (y) outstanding Letters of
Credit, to exceed Borrowing Availability. All Letters of Credit shall be payable
in Dollars. No standby Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof and no commercial Letter of
Credit shall have an expiry date that is more than 90 days following the date of
issuance thereof, unless otherwise determined by the Agent, in its sole
discretion, and neither Agent nor Lenders shall be under any obligation to incur
Letter of Credit Obligations in respect of, or purchase risk participations in,
any Letter of Credit having an expiry date that is later than the Final Maturity
Date.

 

(b)                                 Advances Automatic; Participations.

 

(i)                                     In the event that Agent or any Lender
shall make any payment on or pursuant to any Letter of Credit Obligation, such
payment shall then be deemed automatically to constitute a Revolving Loan to the
Borrower under Section 2.1(a) of this Agreement regardless of whether a Default
or Event of Default has occurred and is continuing and notwithstanding
Borrower’s failure to satisfy the conditions precedent set forth in Section 6 of
this Agreement, and each Lender shall be obligated to pay its Pro Rata Share
thereof in accordance with this Agreement. The failure of any Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Loan or payment by Agent under or in respect of a Letter of Credit
shall not relieve any other Lender of its obligation hereunder to make available
to Agent its Pro Rata Share thereof, but no Lender shall be responsible for the
failure of any other Lender to make available such other Lender’s Pro Rata Share
of any such payment.

 

(ii)                                  If it shall be illegal or unlawful for
Borrower to incur Revolving Loans as contemplated by Section 2.4(b)(i) above
because of an Event of Default described in Section 11.1(e) or
Section 11.1(f) or otherwise or if it shall be illegal or unlawful for any
Lender to be deemed to have assumed a Pro Rata Share of the Letter of Credit
Obligations owed to an L/C Issuer, or if an L/C Issuer is a Lender, then
(A) immediately and without further action whatsoever, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer) an undivided interest and participation equal to such Lender’s Pro Rata
Share of the Letter of Credit Obligations in respect of all Letters of Credit
then outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer) an undivided interest and
participation in such Lender’s Pro Rata Share of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Lender shall fund its participation in all payments or disbursements made
under the Letters of Credit in the same manner as provided in this Agreement
with respect to Revolving Loans.

 

(c)                                  Cash Collateral.

 

(i)                                     If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to this Agreement prior
to the Termination Date, Borrower

 

5

--------------------------------------------------------------------------------


 

will pay to Agent for the ratable benefit of Agent and the Lenders cash or cash
equivalents acceptable to Agent in an amount equal to 105% of the maximum amount
then available to be drawn under each Letter of Credit. Such cash or cash
equivalents shall be held by Agent in a cash collateral account (the “Cash
Collateral Account”) maintained at a bank or financial institution acceptable to
Agent. The Cash Collateral Account shall be in the name of the Agent and shall
be pledged to, and subject to the control of, Agent, for the benefit of Agent
and the Lenders, in a manner reasonably satisfactory to Agent. Borrower hereby
pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such cash and cash equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due.

 

(ii)                                  If any Letter of Credit Obligations,
whether or not then due and payable, shall for any reason be outstanding on the
Termination Date, Borrower shall either (A) provide cash collateral therefor in
the manner described in Section 2.4(c)(i) above to be held in the Cash
Collateral Account, or (B) cause all such Letters of Credit and guaranties
thereof, if any, to be canceled and returned, or (C) deliver a stand-by letter
(or letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
30 additional days) as, and in an amount equal to 105% of, the aggregate maximum
amount then available to be drawn under, the Letters of Credit to which such
outstanding Letter of Credit Obligations relate and shall be issued by a Person,
and shall be subject to such terms and conditions, satisfactory to Agent in its
reasonable discretion.

 

(iii)                               From time to time after cash or cash
equivalents are deposited in the Cash Collateral Account by Borrower, whether
before or after the Termination Date, Agent may apply such cash or cash
equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as Agent may elect, as shall be or shall become due
and payable by Borrower to Agent and Lenders with respect to such Letter of
Credit Obligations of Borrower and, upon the satisfaction in full of all Letter
of Credit Obligations of Borrower, to any other Obligations of Borrower then due
and payable.

 

(iv)                              Neither Borrower nor any Person claiming on
behalf of or through Borrower shall have any right to withdraw any of the cash
or cash equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrower to Agent and Lenders in respect thereof, any funds remaining
in the Cash Collateral Account shall be applied to other Obligations then due
and owing and upon payment in full of such Obligations, any remaining amount
shall be paid to Borrower or as otherwise required by law. Interest earned on
deposits in the Cash Collateral Account shall be for the account of Agent.

 

(v)                                 if any Letter of Credit Obligations exist at
the time a Lender becomes a Defaulting Lender then:

 

(1)                                 all or any part of such Letter of Credit
Obligations shall be reallocated among the other Lenders in accordance with
their respective Pro Rata Share

 

6

--------------------------------------------------------------------------------


 

but only to the extent (x) the sum of all non-Defaulting Lenders’ Pro Rata Share
of outstanding Advances, plus all non-Defaulting Lenders’ Pro Rata Share of
Letter of Credit Obligations does not exceed the total of all non-Defaulting
Lenders’ Pro Rata Share of the Maximum Loan and (y) the conditions set forth in
Section 4.2 are satisfied at such time; and

 

(2)                                 if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Agent, deliver Cash Collateral to Agent
in an amount equal to such Defaulting Lender’s Pro Rata Share of Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (1) above) in accordance with the procedures set forth in
Section 2.6(c) to be held by Agent for so long as such Letter of Credit
Obligations are outstanding. In the event of a subsequent reallocation described
in clause (1) above, Cash Collateral relating to such reallocated Letter of
Credit Obligations shall be released to the Borrower;

 

(3)                                 the Borrower shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 2.4(f) or
Section 2.6(d) with respect to such Defaulting Lender’s Letter of Credit
Obligations; any such fees shall, however, be payable to the non-Defaulting
Lenders to the extent the Letter of Credit Obligations are reallocated pursuant
to clause (1) above;

 

(4)                                 if the Letter of Credit Obligations of any
Defaulting Lender are neither covered by Cash Collateral nor reallocated
pursuant to clause (1) above, then, without prejudice to any rights or remedies
of the L/C Issuer or any Lender hereunder, all letter of credit fees payable
under Section 2.4(f) and Section 3.14 with respect to such Defaulting Lender’s
Letter of Credit Obligations shall be payable to the L/C Issuer until such
Letter of Credit Obligations are either covered by Cash Collateral and/or
reallocated.

 

(vi)                              so long as any Lender is a Defaulting Lender,
the L/C Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be fully covered
by the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.4(c)(v), and participating interests in
any such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.4(c)(v) (and
Defaulting Lenders shall not participate therein).

 

(d)                                 Fees and Expenses. Borrower agrees to pay to
Agent for the benefit of Agent and the Lenders, as compensation to Lenders for
Letter of Credit Obligations incurred hereunder, (i) all costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) the fees described in Section 3.14. In addition, Borrower shall pay to
any L/C Issuer, on demand, such reasonable and customary fees (including all per
annum fees), charges and expenses of such L/C Issuer in respect of the issuance,
negotiation, amendment, transfer and payment of such Letter of Credit, as
applicable, or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Request for Incurrence of Letter of Credit
Obligations. Borrower shall give Agent at least two (2) Business Days’ prior
written notice requesting the incurrence of any Letter of Credit Obligation. The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application and Agreement for
Standby Letter of Credit, or Application and Agreement for Commercial Letter of
Credit in the form customarily used by the L/C Issuer. Notwithstanding anything
contained herein to the contrary, Letter of Credit applications by Borrower and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower, Agent and the L/C Issuer.

 

(f)                                   Obligation Absolute. The obligation of
Borrower to reimburse Agent and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable (but shall be subject to the terms
and conditions hereof). Such obligations of Borrower and Lenders shall be
subject to the terms and conditions hereof, and shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement or the other Loan Documents or any
other agreement;

 

(ii)                                  the existence of any claim, setoff,
defense or other right that Borrower or any of its Affiliates or any Lender may
at any time have against a beneficiary or any transferee of any Letter of Credit
(or any Persons or entities for whom any such transferee may be acting), Agent,
any Lender, or any other Person, whether in connection with this Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between Borrower or
any of its Affiliates and the beneficiary for which the Letter of Credit was
procured);

 

(iii)                               any draft, demand, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              payment by Agent or any L/C Issuer under any
Letter of Credit, or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;

 

(v)                                 any other circumstance or event whatsoever,
that is similar to any of the foregoing; or

 

(vi)                              the fact that a Default or an Event of Default
has occurred and is continuing.

 

8

--------------------------------------------------------------------------------


 

(g)                                  Indemnification; Nature of Agent’s and
Lenders’ Duties.

 

(i)                                     In addition to amounts payable as
elsewhere provided in this Agreement, Borrower hereby agrees to pay and to
protect, indemnify, and hold harmless Agent and each Lender from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) that Agent or any Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).

 

(ii)                                  As between Agent and any Lender and
Borrower, Borrower assumes all risks of the acts and omissions of, or misuse of
any Letter of Credit by beneficiaries or holders, of any Letter of Credit. In
furtherance and not in limitation of the foregoing, to the fullest extent
permitted by law, neither Agent nor any Lender shall be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document issued by any party in connection with the application for and issuance
of any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary or holder
of any Letter of Credit to comply fully with conditions required in order to
demand payment under such Letter of Credit; (D) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they may be in cipher; (E) errors
in interpretation of technical terms; (F) any loss or delay in the transmission
or otherwise of any document required in order to make a payment under any
Letter of Credit or guaranty thereof or of the proceeds thereof; (G) the credit
of the proceeds of any drawing under any Letter of Credit or guaranty thereof;
and (H) any consequences arising from causes beyond the control of Agent or any
Lender. None of the above shall affect, impair, or prevent the vesting of any of
Agent’s or any Lender’s rights or powers hereunder or under this Agreement.

 

(iii)                               Nothing contained herein shall be deemed to
limit or to expand any waivers, covenants or indemnities made by Borrower in
favor of any L/C Issuer in any letter of credit application, reimbursement
agreement or similar document, instrument or agreement between or among Borrower
and such L/C Issuer, including any Application and Agreement for Standby Letter
of Credit, Application and Agreement for Commercial Letter of Credit.

 

1.4                               Section 3.3. Section 3.3 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

9

--------------------------------------------------------------------------------


 

3.3                               Unused Line Fee. Borrower shall pay to Agent,
for the ratable benefit of Agent and the Lenders, an unused line fee on a
monthly basis at a rate equal to three-quarters of one percent (.75%) (on a per
annum basis) multiplied by the amount by which the Maximum Credit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letters
of Credit outstanding during the immediately preceding calendar month (or part
thereof) so long as any Obligations are outstanding. Such fees shall be payable
on the first day of each month in arrears.

 

1.5                               Section 3.9. Section 3.9 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

3.9                               Increased Costs. If any Change in Law shall:
(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, Agent, Lenders
or L/C Issuer; (b) subject Agent, Lenders or any L/C Issuer to any tax with
respect to this Agreement, any LIBOR Loan, any Letter of Credit, or any
participation in a Letter of Credit, or change the basis of taxation of any
payments to Agent, such Lender or any L/C Issuer in respect thereof or change
the basis of taxation of payments to Agent, Lenders or L/C Issuer in respect
thereof (except for Taxes or Other Taxes covered by Section 4.7 and the
imposition of, or any change in the rate of, any taxes payable by Agent or
Lenders described in Section 4.7); or (c) impose on Agent, Lenders or L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or LIBOR Loans made by Agent or Lenders or participation therein,
and the result of any of the foregoing shall be to increase the cost to Agent or
Lenders of making or maintaining any LIBOR Loan (or of maintaining their
obligation to make any such LIBOR Loan), or to increase the cost to Agent,
Lenders or L/C Issuer or to reduce the amount of any sum received or receivable
by Agent, Lenders or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of Agent, Borrower will pay to Agent, Lenders
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate Agent, Lenders or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

 

1.6                               Sections 3.10. Section 3.10 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

3.10                        Capital Requirements. If Agent, any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of Agent, such Lender, L/C Issuer or Agent’s, such Lender’s
or L/C Issuer’s holding company, if any, regarding capital requirements, has or
would have the effect of reducing the rate of return on Agent, such Lender’s or
L/C Issuer’s capital or on the capital of Agent’s, such Lender’s or L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Revolving Loan
Commitments of Agent, such Lender or the Revolving Loans made by, or
participations in Letters of Credit by, Agent or such Lender to a level below
that which Agent, such Lender or L/C Issuer or such Agent’s, Lender’s or L/C
Issuer’s holding company, if any, could have achieved but for such Change in Law
(taking into account Agent’s, such Lender’s or L/C Issuer’s policies and the
policies of Agent’s, such Lender’s holding company with respect to capital
adequacy), then from time to time the

 

10

--------------------------------------------------------------------------------


 

Borrower will pay to Agent, such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate Agent, such Lender or L/C Issuer
or Agent’s, such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

1.7                               Sections 3.11. Section 3.11 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

3.11                        Certificates for Reimbursement. A certificate of
Agent, a Lender or L/C Issuer setting forth the amount or amounts necessary to
compensate Agent, such Lender or L/C Issuer or its holding company, as the case
may be, as specified in Sections 3.9 and 3.10 and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay Agent, such
Lender or L/C Issuer, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

1.8                               Sections 3.12. Section 3.12 of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

3.12                        Delay in Requests. Failure or delay on the party of
Agent, any Lender or L/C Issuer to demand compensation pursuant Sections 3.9 or
3.10 shall not constitute a waiver of Agent’s, such Lender’s or L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate Agent, a Lender or L/C Issuer pursuant to this
Section for any increased costs incurred or reductions suffered more than ninety
(90) days prior to the date that Agent, such Lender or L/C Issuer, as the case
may be, becomes aware of the event giving rise to Agent’s, such Lender’s or L/C
Issuer claim for compensation therefor (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the ninety (90)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

1.9                               Section 3.14. Section 3 of the Credit
Agreement is hereby amended by the addition of a new Section 3.14 to read as
follows:

 

(g)                                  Letter of Credit Fees. Borrower shall pay
to Agent, for the ratable benefit of the Lenders, a fee with respect to each
Letter of Credit as follows, which fees shall be in addition to any and all
fees, commissions and charges of the L/C Issuer with respect to or in connection
with such Letter of Credit, calculated as follows:

 

(i)                                     with respect to standby Letters of
Credit, if any, upon issuance or renewal thereof a letter of credit fee in an
amount equal to the aggregate face amount of such standby Letter of Credit times
a rate of three percent (3.00%) per annum from and including the date of
issuance or renewal of such standby Letter of Credit until its stated expiry;
and

 

(ii)                                  with respect to commercial Letters of
Credit, if any, upon issuance thereof a letter of credit fee in an amount equal
to the aggregate face amount of such commercial Letter of Credit times a rate of
three percent (3.00%).

 

1.10                        Section 4.1(b). Section 4.1(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

11

--------------------------------------------------------------------------------


 

(b)                                 Subject to the other terms and conditions
contained herein, Agent and Lenders shall apply payments received or collected
from Borrower or for the account of Borrower (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, ratably,
to the payment in full of any fees, indemnities, or expense reimbursements then
due to Agent and Lenders from Borrower; second, ratably, to the payment in full
of interest due in respect of any Revolving Loans; third, ratably, to the
outstanding principal balance of Revolving Loans until the Revolving Loans have
been paid in full, the Bank Product Obligations then due (but as to Bank Product
Obligations, only up to the amount of any then effective Reserve established in
respect of such Bank Product Obligations) and to any Letter of Credit
Obligations in order to provide cash collateral therefor in the manner set forth
in Section 2.4, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Section 2.4, and fourth, to pay or
prepay any other Obligations, whether or not then due, in such order and manner
as Agent directs. All references to the term “ratably” as used in this
Section 4.1 means pro rata on the basis of the amount owing to any one Person in
relationship to the amounts owing to all Persons of the same category of
Obligations within the same level of priority.

 

1.11                        Section 4.3. Section 4.3 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

4.3                               Repayments. Revolving Loans and Letter of
Credit Obligations shall be due and payable in full on the Maturity Date, unless
payment is sooner required hereunder. Revolving Loans may be repaid from time to
time, without penalty or premium. All Obligations other than Revolving Loans and
Letter of Credit Obligations and fees and reimbursement for expenses, shall be
paid by Borrower as provided herein and in the other Loan Documents or, if no
payment date is specified, on demand.  Borrower shall make payment in full of
the Obligations on the Maturity Date or any other effective date of termination
of the Commitment.

 

1.12                        Section 4.4(b). Section 4.4(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(b)                                 In the event that (i) the aggregate
principal amount of the Revolving Loans outstanding plus Letter of Credit
Obligations at any time exceeds the Maximum Credit, or (ii) the aggregate
principal amount of the Revolving Loans outstanding plus Letter of Credit
Obligations exceeds the Borrowing Base, such event shall not limit, waive or
otherwise affect any rights of Agent and Lenders in such circumstances or on any
future occasions and Borrower shall, upon the earlier of (x) demand by Agent
which may be made at any time or from time to time, or (y) the date that is
fifteen (15) days after such occurrence (or such later date as the Required
Lenders in their discretion may agree) repay to Agent and Lenders the entire
amount of any such excess(es) for which payment is demanded without premium or
penalty on such excess amount.

 

1.13                        Section 4.6. Section 4.6 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

12

--------------------------------------------------------------------------------


 

4.6                               Borrower’s Loan Account; Evidence of Debt.
Agent shall maintain in accordance with its usual practice an account or
accounts evidencing the Obligations of Borrower to Agent and Lenders, including
the amounts of the Revolving Loans made by it and each repayment and prepayment
in respect thereof, including the amounts of principal and interest payable and
paid to Agent and Lenders from time to time hereunder, and Letters of Credit
Obligations. Any such records shall be presumptively correct, absent manifest
error, provided, that, the failure to make any entry or any error in such
records, shall not affect any of the Obligations in respect of any applicable
Revolving Loans and Letters of Credit Obligations. The Revolving Loans and
Letters of Credit Obligations made by the Lenders shall be evidenced by a
promissory note in the form of Exhibit F hereto. Borrower shall execute and
deliver to Agent a promissory note payable to the order of each Lender (or, if
requested by a Lender, to its registered assigns). Thereafter, the Revolving
Loans and Letters of Credit Obligations evidenced by such promissory note and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

1.14                        Section 6.2. Section 6.2 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

6.2                               Conditions Precedent to All Revolving Loans.
The obligation of Lenders to make the Revolving Loans, including the initial
Revolving Loans, and to incur any Letter of Credit Obligations is subject to the
further satisfaction of, or waiver of, immediately prior to or concurrently with
the making of each such Revolving Loan of each of the following conditions
precedent:

 

(a)                                 All representations and warranties contained
herein and in the other Loan Documents that are qualified as to materiality or
Material Adverse Effect shall be true and correct and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such
Revolving Loan and the incurrence of any Letter of Credit Obligations and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct to the extent
required hereunder or under the other Loan Documents on and as of such earlier
date).

 

(b)                                 As of the date of any such Revolving Loan or
the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving effect to any of the foregoing, no Default or
Event of Default shall exist or have occurred and be continuing.

 

(c)                                  Agent shall have received a request for
such Revolving Loan or Letter of Credit in accordance with the requirements of
this Agreement.

 

(d)                                 As of the date of any such Revolving Loan or
the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving

 

13

--------------------------------------------------------------------------------


 

effect to any of the foregoing, no event, condition or circumstance that has or
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect shall have occurred.

 

(e)                                  As of the date of any such Revolving Loan
or the use of the proceeds thereof or the incurrence of any Letter of Credit
Obligations, and after giving effect to any of the foregoing, the aggregate
principal amount of the Revolving Loans and Letter of Credit Obligations shall
not exceed the lesser of the Maximum Credit or the Borrowing Base.

 

Each request for a Revolving Loan (including any request for the conversion of a
Revolving Loan to a LIBOR Loan or a Prime Rate Loan) or issuance of a Letter of
Credit submitted by Borrower shall be deemed to be a representation and warranty
by Borrower that the conditions specified in Section 6.2 have been satisfied on
and as of the date of the making of such applicable Revolving Loan or the
issuance of such Letter of Credit. The making of any Revolving Loan and issuing
of Letters of Credit shall not be deemed a modification or waiver by Agent or
Lenders of any of the terms of this Agreement or any Default or Event of
Default.

 

1.15                        Section 7.25(a). Section 7.25(a) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(a)                                 Neither the Borrower or its Subsidiaries
(i) is a Person or entity with which Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law or
(ii) is a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders or (iii) is affiliated
or associated with a Person or entity listed in the preceding clause (i) or
clause (ii). To the knowledge of Borrower, none of the Credit Parties or their
Affiliates, nor any brokers or other agents acting in any capacity in connection
with the Revolving Loans or Letters of Credit hereunder (A) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders or (B) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

 

1.16                        Section 8.9. Section 8.9 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

8.9                               Use of Proceeds. Borrower shall use the
initial proceeds of the Revolving Loans hereunder only for: (a) payments to each
of the persons listed in the pay proceeds letter furnished by Borrower to Agent
on or about the date hereof and (b) costs, expenses and fees in connection with
the preparation, negotiation, execution and delivery of this Agreement and the
other Loan Documents for the Agent and the Lenders. All other Revolving Loans
made and Letters of Credit issued shall be used by Borrower (a) to fund current
and future Investment opportunities of Borrower and (b) for working capital and
other proper corporate purposes not prohibited hereunder.

 

14

--------------------------------------------------------------------------------


 

1.17                        Section 11.2(b). Section 11.2(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(b)                                 Without limiting the generality of the
foregoing, at any time an Event of Default exists or has occurred and is
continuing, and after the applicable cure period, if any, has passed, and upon
the Agent’s delivery of a Notice of Acceleration, with the written approval of
Required Lenders (which approval (x) shall be deemed to have been given if no
response is received by Agent within three (3) Business Days of such approval
being requested and (y) shall not be required if Agent determines in its
Permitted Discretion that exigent circumstances exist that require the taking of
action prior to approval from Required Lenders) Agent may, and at the written
request of the Required Lenders, Agent shall (i) accelerate the payment of all
Obligations and demand immediate payment thereof to Agent and Lenders (provided,
that, upon the occurrence of any Event of Default described in Sections
11.1(e) and 11.1(f), all Obligations shall automatically become immediately due
and payable), (ii) terminate the commitment of Lenders to make Revolving Loans
and issue Letters of Credit hereunder whereupon the obligation of Lenders to
make any Revolving Loan and issue Letters of Credit shall immediately terminate
(provided, that, upon the occurrence of any Event of Default described in
Sections 11.1(e) and 11.1(f), the commitments and any other obligation of Agent
or Lenders hereunder shall automatically terminate), (iii) cease making
Revolving Loans and cease issuing Letters of Credit or reduce the lending
formulas or amounts of Revolving Loans and Letters of Credit available to
Borrower, (iv) establish such Reserves as Agent determines, without limitation
or restriction, notwithstanding anything to the contrary contained herein and/or
(v) require the Borrower to replace the portfolio manager and Chief Executive
Officer of the Borrower with Persons acceptable to the Agent, in its Permitted
Discretion.

 

1.18                        Section 12.1. Section 12.1 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

12.1                        Assignments and Participations.

 

(a)                                             Subject to the terms of this
Section 12.1, any Lender may make an assignment to a Qualified Assignee of, at
any time or times, the Loan Documents, Revolving Loans, Letters of Credit and
any Commitment or any portion thereof or interest therein, including any
Lender’s rights, title, interests, remedies, powers or duties thereunder. Any
assignment by a Lender shall: (i) require the consent of Agent (which consent
shall not be unreasonably withheld or delayed with respect to a Qualified
Assignee) and the execution of an Assignment Agreement in form and substance
reasonably satisfactory to, and acknowledged by, Agent; (ii) be conditioned on
such assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Revolving Loans and Letter of Credit Obligations to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; (iii) except for an assignment to an Affiliate of
such Lender, after giving effect to any such partial assignment the assignee
Lender shall have Commitments in an amount at least equal to Five Million
Dollars ($5,000,000) and the assignor Lender shall have Commitments in an amount
at least equal to Five Million Dollars ($5,000,000); (iv) with

 

15

--------------------------------------------------------------------------------


 

respect to any assignment of the Revolving Loan Commitment and the Revolving
Loan and Letter of Credit Obligations, be for a ratable portion of the assigning
Lender’s interest in the Revolving Loan Commitment Amount and the Revolving Loan
and Letter of Credit Obligations; (v) include a payment to Agent of an
assignment fee of three thousand five hundred dollars ($3,500) by assignee
Lender; (vi) so long as no Event of Default has occurred and is continuing,
require the consent of Borrower, which shall not be unreasonably withheld or
delayed; provided that no such consent shall be required for an assignment to a
Qualified Assignee; and (vii) unless such an assignment is to an Affiliate of
such Lender, Lender shall give notice to the other Lenders of any intent to
assign and such other Lenders shall be permitted to purchase such assignment on
terms agreed to by assignor Lender and assignee Lender. After the occurrence of
a Default or an Event of Default, any Lender may make an assignment to a
non-Qualified Assignee with the consent of the Agent (not to be unreasonably
withheld or delayed). If more than one Lender wishes to purchase Revolving Loans
and Letter of Credit Obligations or Commitments from the assigning Lender, such
assignments to Lenders will be allocated on a pro-rata basis. In the case of an
assignment by a Lender under this Section 12.1, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. The Credit Parties hereby
acknowledge and agree that any assignment shall give rise to a direct obligation
of the Credit Parties to the assignee and that the assignee shall be considered
to be a “Lender”. In all instances, each Lender’s agreement to make Revolving
Loans and issue Letters of Credit hereunder shall be several and not joint and
shall be limited to such Lender’s Pro Rata Share of the applicable Commitment.
In the event Agent or any Lender assigns or otherwise transfers all or any part
of the Obligations, Agent or any such Lender shall so notify Borrower and
Borrower shall, upon the request of Agent or such Lender, execute new Revolving
Notes in exchange for the Revolving Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 12.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank; provided,
that, no such pledge to a Federal Reserve Bank shall release such Lender from
such Lender’s obligations hereunder or under any other Loan Document. The Agent
shall maintain at its address referred to in Section 13.1(a) a copy of each
Assignment Agreement delivered to and accepted by it and a register of the
recordation of the names and addresses of the Lenders and the Commitments, and
principal amounts thereunder owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary set
forth herein, prior to the occurrence of a Consent Rights Trigger Event, the
Lenders shall not assign any portion of their Commitments, Revolving Loans,
Letters of Credit, rights or responsibilities hereunder to any Disqualified
Lender. After the occurrence of a Consent Rights Trigger Event, the Lenders
shall be permitted to assign any portion of their Commitments, Revolving Loans,

 

16

--------------------------------------------------------------------------------


 

Letters of Credit, rights or responsibilities hereunder to any Person approved
by Agent (such approval not to be unreasonably withheld or delayed).

 

(b)                                             Subject to the terms of this
Section 12.1, any Lender may sell to a Qualified Assignee participations in, at
any time or times, the Loan Documents, Revolving Loans, Letters of Credit and
any Commitment or any portion thereof or interest therein, including any
Lender’s rights, title, remedies, powers or duties thereunder. Any participation
by a Lender of all or any part of its Commitment shall be made with the
understanding that all amounts payable by the Borrower hereunder shall be
determined as if that Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except actions directly affecting
(i) any reduction in the principal amount of, or face amount of any Letter of
Credit or interest rate or fees payable with respect to, any Loan or Letter of
Credit in which such holder participates, (ii) any extension of the scheduled
amortization of the principal amount of any Loan or extension in the term of any
Letter of Credit in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement or the other Loan
Documents). Solely for purposes of Section 12.8 (Setoff and Sharing of
Payments), Section 3.9 (Increased Cost), Section 4.7 (Taxes), and Section 13.6
(Indemnification), the Borrower acknowledges and agrees that a participation
shall give rise to a direct obligation of the Borrower to the participant and
the participant shall be considered to be a “Lender”. Except as set forth in the
preceding sentence the Borrower shall not have any obligation or duty to any
participant. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
Notwithstanding anything to the contrary set forth herein, prior to the
occurrence of a Consent Rights Trigger Event, the Lenders shall not grant any
participations in any portion of their Commitments, Revolving Loans, Letters of
Credit, rights or responsibilities hereunder to any Disqualified Lender. After
the occurrence of a Consent Rights Trigger Event, the Lenders shall be permitted
to grant participations in any portion of their Commitments, Revolving Loans,
Letters of Credit, rights or responsibilities hereunder to any Person approved
by Agent (such approval not to be unreasonably withheld or delayed).

 

(c)                                              Except as expressly provided in
this Section 12.1, no Lender shall, as between the Borrower and that Lender, or
Agent and that Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of
participation in, all or any part of the Revolving Loans, the Revolving Notes,
the Letters of Credit or other Obligations owed to such Lender.

 

(d)                                             Borrower shall assist any Lender
permitted to sell assignments or participations under this Section 12.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Agent, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Borrower shall certify the correctness, completeness and accuracy
of all descriptions of

 

17

--------------------------------------------------------------------------------


 

the Credit Parties and their affairs contained in any selling materials provided
by Borrower and all other information provided by Borrower and included in such
materials, except that any projections delivered by Borrower shall only be
certified by Borrower as having been prepared by Borrower based upon any
estimates or assumptions stated therein which Borrower believed to be reasonable
and fair in light of the conditions and facts then known to Borrower and that
such projections reflected Borrower’s good faith and reasonable estimates of the
future financial performance of the Credit Parties and of the other information
projected therein for the periods set forth therein.

 

Any Lender may furnish any information concerning the Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), provided, all such
prospective assignees and participants shall have signed a confidentiality
agreement in form and substance acceptable to Borrower and Agent. After the
occurrence of an Event of Default, all such prospective assignees and
participants shall have signed a confidentiality agreement in form and substance
acceptable to Agent.

 

1.19                        Section 12.4. Section 12.4 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

12.4                        Agent and Affiliates. With respect to its
Commitments hereunder, Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Agent in its individual capacity.
Agent and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, the Credit Parties or any Guarantor, any of their
Affiliates and any Person who may do business with or own securities of the
Credit Parties or any such Affiliate, all as if Agent were not Agent and without
any duty to account therefor to Lenders. Agent and its Affiliates may accept
fees and other consideration from the Credit Parties or any Guarantor for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders. Each Lender acknowledges the potential conflict
of interest between Agent as a Lender holding disproportionate interests in the
Revolving Loans and Letter of Credit Obligations and Agent as Agent. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

1.20                        Section 12.5. Section 12.5 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

12.5                        Lender Credit Decision.                  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender and based on the Financial Statements referred to in Section 7.5
and Section 8.1 and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Credit Parties
and its own decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the

 

18

--------------------------------------------------------------------------------


 

time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Revolving Loans and Letter of Credit Obligations, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

1.21                        Section 12.8. Section 12.8 of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

12.8                        Setoff and Sharing of Payments. In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default and subject to Section 12.9(f), each Lender is hereby
authorized at any time or from time to time, without notice to Borrower or to
any other Person, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares (other than
offset rights exercised by any Lender with respect to Section 3.9 (Increased
Cost), Section 4.7 (Taxes), Section 13.6 (Indemnification)). The Credit Parties
agree, to the fullest extent permitted by law, that (a) any Lender may exercise
its right to offset with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts of offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Revolving Loans made, Letter of Credit Obligations or other Obligations held by
other Lenders or holders may exercise all rights of offset, bankers’ Lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender or holder were a direct holder of the Revolving Loans, Letter of
Credit Obligations and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored together with
interest at such rate, if any, as such Lender is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

1.22                        Section 12.9(b). Section 12.9(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:

 

(b)                                 Availability of Lenders’ Pro Rata Share.
Each Lender’s obligation to make its Pro Rata Share of each Revolving Loan and
to incur Letter of Credit Obligations shall be absolute and unconditional and
shall not be affected by any circumstance, other than

 

19

--------------------------------------------------------------------------------


 

an inability of Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time. If such Pro Rata Share is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender. If any Lender fails to pay the amount of its
Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly notify
Borrower and Borrower shall immediately repay such amount to Agent. Nothing in
this Section 12.9(b) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Revolving Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Lender hereunder. To the extent that Agent
advances funds to Borrower on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Revolving Loan is made, Agent shall be
entitled to retain for its account all interest accrued on such Revolving Loan
until reimbursed by the applicable Lender.

 

1.23                        Section 12.9(d)(ii). Section 12.9(d)(ii) of the
Credit Agreement is amended and restated in its entirety to read as follows:

 

(ii)                                  Notwithstanding anything set forth herein
to the contrary, a Defaulting Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document. At Borrower’s
request, Agent or a Person reasonably acceptable to Agent shall have the right
with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Defaulting Lender, and each Defaulting Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Defaulting Lender for an amount equal to
the principal balance of all Revolving Loans plus the Letter of Credit
Obligations held by such Defaulting Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement. Notwithstanding
anything herein to the contrary, with respect to a Lender that is a Defaulting
Lender, the Agent may, but shall not be obligated to, obtain a substitute Lender
and execute an Assignment on behalf of such Defaulting Lender at any time with
three (3) Business Days’ prior notice to such Defaulting Lender (unless notice
is not practicable under the circumstances) and cause such Lender’s Revolving
Loans, Letter of Credit Obligations and Commitments to be sold and assigned, in
whole or in part, at par.

 

1.24                        Section 12.10(a)(i). Section 12.10(a)(i) of the
Credit Agreement is amended and restated in its entirety to read as follows:

 

(i) extend either the Maturity Date or the maturity of any Revolving Note or any
installment thereof, or reduce the principal amount thereof, or change the rate
or extend the time of payment of interest thereon, or change the amount or
extend the time of payment of any fee payable to all of the Lenders hereunder,
or change the amount of any Lender’s commitment to grant Revolving Loans or
issue Letters of Credit, or amend, modify or waive any provision of
Section 4.1(b), Section 8.1 or Section 11 or this Section 12.10, or any changes
or modifications to the definition of Required Lenders or modify

 

20

--------------------------------------------------------------------------------


 

the definitions of “Availability Block”, “Borrowing Base”, “Eligible Debt
Investments”, “Eligible Senior Debt Investments” or “Eligible Subordinate Debt
Investments” or consent to the assignment or transfer by Borrower of any of its
rights and obligations under this Agreement, or release, or subordinate the
Liens under the Loan Documents in, any Collateral in excess of Ten Million
Dollars ($10,000,000), or release any Guarantors from their obligations under
any Guaranty Agreements, or consent to any prepayment of the Senior Notes, in
each case without the written consent of all the Lenders,

 

2.                                      No Other Changes. Except as explicitly
amended by this First Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to all Revolving
Loans and Letters of Credit thereunder.

 

3.                                      Conditions Precedent. This First
Amendment shall be effective when the Agent shall have received an executed
original hereof and each of the following documents (collectively, the
“Amendment Documents”), along with the payment of the Amendment Fee set forth in
paragraph 5 above:

 

(a)                                 the Acknowledgment and Agreement of
Guarantors set forth at the end of this First Amendment, duly executed by the
Guarantor;

 

(b)                                 a Certificate of the Secretary of the
Borrower certifying as to (i) the resolutions of the governing body of the
Borrower approving the execution and delivery of this First Amendment, (ii) the
fact that the organizational documents of the Borrower, which were certified and
delivered to the Lender pursuant to the Certificate of Authority of the
Borrower’s secretary or assistant secretary dated December 9, 2015, continue in
full force and effect and have not been amended or otherwise modified except as
set forth in the Certificate to be delivered, and (iii) certifying that the
officers and agents of the Borrower who have been certified to the Lender,
pursuant to the Certificate of Authority of the Borrower’s secretary or
assistant secretary dated December 9, 2015, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this First Amendment and all other documents, agreements
and certificates on behalf of the Borrower; and

 

(c)                                  Such other matters as the Lender may
reasonably require.

 

4.                                      Representations and Warranties. Borrower
hereby represents and warrants to Agent and Lenders as follows:

 

(a)                                 Borrower has all requisite power and
authority to execute this First Amendment and the other Amendment Documents and
to perform all of its obligations hereunder and thereunder, and the Amendment
Documents have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
their terms, subject to applicable Federal and state bankruptcy and insolvency
laws affecting generally the rights of creditors.

 

(b)                                 The execution, delivery and performance by
Borrower of this First Amendment and the other Amendment Documents have been
duly authorized by all

 

21

--------------------------------------------------------------------------------


 

necessary corporate action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to Borrower, or the certificate of incorporation or
bylaws of Borrower, or (iii) result in a breach of or constitute a default under
any indenture or loan or Credit Agreement or any other agreement, lease or
instrument to which Borrower is a party or by which it or its properties may be
bound or affected.

 

(c)                                  All of the representations and warranties
contained in the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date.

 

5.                                      References. All references in the Credit
Agreement to the “Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and any and all references in the Loan Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

6.                                      No Waiver. The execution of this First
Amendment and of any documents related hereto shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement or breach, default
or event of default under any Loan Documents or other document held by Agent or
Lenders, whether or not known to Agent or Lenders and whether or not existing on
the date of this First Amendment.

 

7.                                      Release. Borrower and Guarantors by
signing the Acknowledgment and Agreement of Guarantors set forth below, each
hereby absolutely and unconditionally releases and forever discharges the Agent,
Lenders and L/C Issuers, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Borrower or Guarantors has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this First Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

8.                                      Costs and Expenses. Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Agent,
Lenders and L/C Issuer on demand for all reasonable costs and expenses incurred
by Agent, Lenders and L/C Issuer in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to Agent, Lenders
and L/C Issuer for the services performed by such counsel in connection with the
preparation of this First Amendment and the documents and instruments incidental
hereto. Borrower hereby agrees that Agent may, at any time or from time to time
in its sole discretion and without further authorization by Borrower,

 

22

--------------------------------------------------------------------------------


 

make an Advance to Borrower under the Credit Agreement, or apply the proceeds of
any Advance, for the purpose of paying any such fees, disbursements, costs and
expenses.

 

9.                                      Miscellaneous. This First Amendment and
the Acknowledgment and Agreement of Guarantors may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this First Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this First
Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

/s/ Michael Tokarz

 

Print Name:

Michael Tokarz

 

Print Title:

Chairman

 

 

 

 

 

SANTANDER BANK, N.A.,
as Agent and as a Lender

 

 

 

 

 

By:

/s/ Keith Holler

 

Name:

Keith Holler

 

Title:

 

 

First Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each a Guarantor of the Indebtedness of MVC Capital, Inc. (the
“Borrower”) to Santander Bank, N.A. ( “Agent”) for itself, as a lender, and as
agent for the other lenders (the  “Lenders”) signatory to that certain Credit
and Security Agreement dated as of December 9, 2015 by and among the Borrower,
the Lenders, and the Agent, pursuant to the Guaranty Agreement dated as of
December 9, 2015 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to Agent, Lenders or L/C Issuer pursuant to the
terms of the Guaranty; and (iv) acknowledges that the Agent and Lenders may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Agent and Lenders.

 

 

MVC FINANCIAL SERVICES, INC.,

 

 

 

 

 

By:

/s/ Michael Tokarz

 

Name:

Michael Tokarz

 

Title:

 

 

 

 

 

MVC CAYMAN,

 

 

 

 

 

By:

/s/ Michael Tokarz

 

Name:

Michael Tokarz

 

Title:

 

 

 

 

 

MVC GP II, LLC

 

 

 

 

 

By:

/s/ James Pinto

 

Name:

James Pinto

 

Title:

 

 

 

 

 

MVC PARTNERS LLC

 

 

 

 

 

By:

/s/ Michael Tokarz

 

Name:

Michael Tokarz

 

Title:

 

 

Date: October   , 2016

 

--------------------------------------------------------------------------------